294 S.W.3d 92 (2009)
John A. MILTON, M.D., John Fuller, M.D., and Robert Mudd, M.D., Appellants,
v.
SSM HEALTH CARE ST. LOUIS, Respondent.
No. ED 92667.
Missouri Court of Appeals, Eastern District, Division Two.
September 29, 2009.
Larry A. Bagsby, St. Charles, MO, for Appellant.
Kathi L. Chestnut, St. Louis, MO, for Respondent.
Before SHERRI B. SULLIVAN, P.J. and ROBERT G. DOWD, JR. and PATRICIA L. COHEN, JJ.

ORDER
PER CURIAM.
John A. Milton, M.D. ("Dr. Milton"), John Fuller, M.D. ("Dr. Fuller"), and Robert Mudd, M.D. ("Dr. Mudd") (collectively referred to as "Appellants") appeal from the judgment of the trial court dismissing their claims for breach of contract against SSM Health Care of St. Louis ("Respondent").
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).